    Case 1:21-cr-00046-ERK Document 39 Filed 02/12/21 Page 1 of 2 PageID #: 318


                               UNITED STATES DISTRICT COURT
                                     District of New York


UNITED STATES OF AMERICA, )                                Case No: 21-MJ-50
      Plaintiff,          )
      versus              )
                          )
Kaveh L. Afrasiabi,       )
      Defendant.          )



  DEFENDANT’S LETTER TO COURT ON THE UN-AMERICAN CRUEL AND UNUSUAL
                ABUSES OF HIS HUMAN RIGHTS IN AMERICA


        Now comes the Defendant, Afrasiabi, Pro Se, and hereby brings to the Court’s attention the
importance of remedying the cruel and unusual abuses of his human rights in the United States of
America, instead of perpetuating it under the guise of the present accusations against him. The past
abuses have invariably occurred in the form of criminal proceedings against him, each time inflicting
serious pain and suffering on the Defendant, in the form of wrongful arrests, incarcerations, and
physical harms to him, as well as the span of time, expenses, and ordeal of each episode covering the
past quarter of century. As a victim of gross human rights abuses, including outright episodes of police
brutality, trumped-up charges, and the related public defamations, Afrasiabi has suffered more than any
other academic in modern American history and, therefore, it is beguiling the spirit of American justice
and democracy to disregard the past injustices to him and to subject him to the incredible ordeal of yet
another taxing criminal proceeding for the fifth time in 25 years. At 64, Afrasiabi must be allowed the
tranquility of retirement instead of the hot furnace of the instant action, which stems from a
fundamental misconception of his identity, as a responsible American-Iranian academic who devoted
himself to the cause of building bridges between two hostile nations. Afrasiabi’s record of publications
and his intellectual contributions in political science, international relations, theology, ecology,
literature, and poetry, speak for themselves and are beyond the pale of any government propaganda,
deserving praise and protection as an ornament to the American society pure and simple.
        In support of his claim of suffering the burden of cruel and unusual punishment in America,
Afrasiabi turns the Court’s attention to his book, Looking For Rights at Harvard, as well as to his
“Brief Chronology” of his human rights abuses in America, documenting his long saga of endless
suffering.
https://www.scribd.com/document/492125380/Chronology?fbclid=IwAR3zbaN1EIA90weseM7niqqAc
clDHhVn2F3yYtBceMM8XoP3bq1EHd9T8Zw

https://www.amazon.com/Looking-Rights-Harvard-Kaveh-Afrasiabi/dp/1439268835

       Notwithstanding the irrefutable evidence of his gross victimizations, justice dictates the urgency
of remedial action to rehabilitate Afrasiabi from the lingering pain and suffering of the past abuses
rather than to add to it at his late age. America as the ‘asylum for humanity’ (Thomas Paine) has a
moral duty toward Afrasiabi, who has consistently heeded his calling as a moral intellectual and peace
activist, as an agent of peace, rather than any government agent as falsely labeled by the US
Government. It is not accidental that instead of referring to any of his voluminous body of writings, the
    Case 1:21-cr-00046-ERK Document 39 Filed 02/12/21 Page 2 of 2 PageID #: 319


Government confines itself to certain private emails to substantiate its allegations against him, as if the
latter constitute a viable substitute to prove that Afrasiabi “disguised propaganda as objective analysis.”
There is no evidence of the latter and, on the contrary, numerous contrary evidence that substantiate
Afrasiabi’s impeccable credential, now seriously tarnished by the present accusations leveled by the US
Government.
        WHEREFORE, Afrasiabi demands a token of fairness and empathy from the US Government,
to take into consideration the huge past injustices he has suffered and the importance of avoiding the
mistake of aggravating the situation of a victim of human rights abuse in America.




Respectfully Submitted,

Kaveh L. Afrasiabi, Pro Se


Certificate of Copy: A true copy of this Letter has been served on the Plaintiff on this date, 02/12/21,
under the pains and penalties of perjury.

Kaveh L. Afrasiabi
